DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 28 May 2019. In view of this communication, claims 1-15 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  claims 6 and 7 recite a “heterophasic ethylene-propylene copopymer,” which the examiner believes should be “copolymer.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the inner semiconducting layer" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The semiconducting layers of the insulation system are disclosed in claim 3 of the instant application and, in order to advance prosecution, claim 4 has been treated as dependent upon claim 3 of the instant application. 
Claim 8 recites the limitation "or the random ethylene propylene copolymer (b)" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The ethylene propylene 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Perego (US 2014/0255692 A1), hereinafter referred to as Perego.
Regarding claim 1, Perego teaches a power cable having an insulation system (Perego abstract: a cable includes at least one electrically insulating layer) comprising at least one layer made of a thermoplastic material based on a polypropylene matrix admixed with a dielectric fluid, the thermoplastic material having a melting enthalpy of from 15 to 50 J/g (Perego paragraph 13: thermoplastic material made from a material with melting enthalpy from 25 to 80 J/g) and the polypropylene matrix being made of a propylene material selected from:
A heterophasic ethylene-propylene copolymer (a) having a melting enthalpy of from 15 to 50 J/g; or (Perego paragraph 13: copolymer of propylene and at least one olefin which may be ethylene; melting enthalpy from 20 to 90 J/g; paragraph 42: preferably from 25 to 80 J/g)
An intimate admixture of (a) and a propylene homopolymer or an ethylene propylene copolymer (b) having a melting enthalpy greater than 50 J/g (Perego paragraph 14: copolymer has melting enthalpy from 0 J/g to 120 J/g; paragraph 16: at least one copolymer (including the propylene ethylene copolymer) is a heterophasic copolymer; paragraph 17: at least one dielectric fluid is intimately admixed with the thermoplastic polymer material)
Regarding claim 2, Perego teaches that the power cable according to claim 1 (anticipated by Perego, above) is suitable for current transport at high voltage and extra high voltage (Perego paragraphs 1 and 2: cable is designed for distributing high voltage electrical energy; paragraph 2: high voltage is any voltage greater than 35 kV)
Regarding claim 3, Perego teaches the power cable according to claim 1 (see above) wherein the insulating system comprises an inner semiconducting layer, and insulating layer, and an outer semiconducting layer, and at least the insulating layer is made of the thermoplastic material as described in claim 1. (Perego paragraph 2: the cable comprises a conductive core covered sequentially by a semiconducting layer, an insulating layer, and an outer semiconducting layer)
Regarding claim 4, Perego teaches the power cable according to claim 2 (see above) wherein the inner semiconducting layer and an outer semiconducting layer are made of the thermoplastic material as described in claim 1. (Perego paragraph 89: the semiconducting layers comprise the same thermoplastic polymer as the insulating layer)
Regarding claim 5, Perego teaches the power cable according to claim 1 (see above), wherein the thermoplastic material has a melting enthalpy of from 20 to 45 J/g. (Perego paragraph 13: copolymer of propylene and at least one olefin which may be ethylene; melting enthalpy from 20 to 90 J/g; paragraph 42: preferably from 25 to 80 J/g)
Regarding claim 6, Perego teaches the power cable according to claim 1 (see above) wherein the heterophasic ethylene-propylene copolymer (a) comprises an elastomeric phase in an amount of from 45 to 85 wt% with respect to the total weight of the copolymer (Perego paragraphs 34 and 35: an elastomeric copolymer is present from 50 to 85 wt%)
Regarding claim 7, Perego teaches the power cable according to claim 1 (see above), wherein the heterophasic ethylene-propylene copolymer (a) has a melting enthalpy of from 20 to 45 J/g. (Perego paragraph 43: the heterophasic copolymer preferably has a melting enthalpy from 10 to 90 J/g).
Regarding claim 8, Perego teaches the power cable according to claim 1 (see above), wherein the propylene homopolymer or the random ethylene propylene copolymer (b) has a melting enthalpy greater than 60 J/g. (Perego paragraph 13: random propylene copolymer has a melting enthalpy from 20J/g to 90 J/g)
Regarding claim 9, Perego teaches the power cable according to claim 1 (see above) wherein (b) is a random ethylene propylene copolymer (Perego pargraph 33: the heterophasic copolymer of the preferred embodiment is random)
Regarding claim 10, Perego (2014) teaches the power cable according to claim 1 (see above) wherein the thermoplastic material comprises from 1 wt% to 10 wt% of dielectric fluid. (Perego paragraph 51: thermoplastic polymer is admixed with dielectric fluid between which is preferably between 2 and 15 wt%) 
Regarding claim 11, Perego teaches the power cable according to claim 1 (see above) wherein the thermoplastic material comprises from 3 wt% to 7 wt% of dielectric fluid. (Perego paragraph 51: thermoplastic polymer admixed with dielectric fluid between which is preferably between 2 and 15 wt%)
Regarding claim 12, Perego teaches the power cable according to claim 1 (see above) wherein the thermoplastic material has a melt flow rate of from 0.4 to 5 g/10min at 2.16kg/230℃ (Perego paragraph 28: the thermoplastic polymer material preferably has melt flow index from 0.4 to 5 dg/min at 230℃ and 21.6N)
Regarding claim 14, Perego teaches the power cable according to claim 1 (see above) wherein the thermoplastic material has a melting peak greater than 140℃ (Perego paragraph 41: preferred melting point is from 140℃ to 180℃)
Regarding claim 15, Perego teaches the power cable according to claim 14 (see above) wherein the thermoplastic material has a melting peak greater than 150℃ (Perego paragraph 41: preferred melting point is from 140℃ to 180℃)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Perego in view of Perego et al. (US 2006/0124341 A1), hereinafter referred to as Perego et al. (2006).
Regarding claim 13, Perego (2014) teaches the power cable according to claim 1 (see above), but does not teach that the thermoplastic material has a flexural modulus of from 80 to 400 MPa.
Perego et al. (2006) does teach that the thermoplastic material has a flexural modulus of from 80 to 400 MPa. (Perego paragraph 43: thermoplastic polymer has flexural modulus from 50 MPa to 400MPa)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the thermoplastic insulation of Perego (2014) with the thermoplastic of Perego et al. (2006) because the thermoplastic insulation of Perego et al. (2006) improves the dielectric breakdown strength for high voltage applications without negatively affecting the other properties of the insulating material (Perego et al. 2006, paragraphs 8 and 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perego (US 2010/0126756 A1) teaches a power cable including a thermoplastic insulating material admixed with a dielectric fluid for transporting high voltage energy. The same thermoplastic material is used in inner semiconducting layers.
Perego (US 2013/0233604 A1) teaches a power cable including a thermoplastic insulating material admixed with a dielectric fluid. The thermoplastic material comprises a propylene matrix with melting enthalpy between 20 J/g and 90 J/g and a melting point greater than 130℃. The thermoplastic also comprises a heterophasic copolymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847